

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.99



STATE OF VERMONT
PUBLIC SERVICE BOARD
 
 
Investigation into Central Vermont Public
Service Corporation’s rates in effect, on a bills
rendered basis, as of January 1, 2009
 
 
)
)
)
 
 
Docket No. 7485
 
AND
   
 
In re: Central Vermont Public Service
Corporation’s tariff filing, requesting a 0.33%
increase in rates
 
 
)
)
)
 
 
Tariff Filing No. 8039



MEMORANDUM OF UNDERSTANDING
 
This Memorandum of Understanding (the “MOU” or “Memorandum”) sets forth the
agreements reached by and between the Vermont Department of Public Service
(“DPS” or the “Department”) and Central Vermont Public Service Corporation
(“CVPS” or the “Company”) (together, the “Parties”) regarding the Public Service
Board’s (the “Board”) investigation into the Company’s rates in effect, on a
bills rendered basis, as of January 1, 2009, in the above-referenced docket.
 
Introduction and Recitals
 
1. On October 31, 2008, CVPS filed with the Board a proposed new tariff to take
effect with bills rendered on January 1, 2009 (Tariff Filing No. 8039).  The
proposed tariff reflected a rate increase of 0.33% and constituted the Company’s
first base rate filing pursuant to its Alternative Regulation Plan (the “CVPS
Plan”) that was approved on September 30, 2008, in Docket No. 7336.
 
2. On November 17, 2008, the Department informed the Board that it had reviewed
the proposed new tariff and recommended a suspension and investigation of the
Company’s request for a 0.33% rate increase.   Furthermore, citing concerns
about CVPS’s staffing levels and inadequate supporting documentation for
proposed plant addition costs, the Department recommended a 0.43% decrease in
the Company’s rates.
 
3. By Order of November 25, 2008 in Docket No. 7485, the Board ruled that it
would allow the Company’s proposed rate increase to go into effect on January 1,
2009, but also simultaneously ordered an investigation into the justness and
reasonableness of the Company’s 2009 rates.  The Order expressly provided that
the investigation would proceed under procedures equivalent to those set forth
in 30 V.S.A. Section 227(b), to include specifically the retroactive application
of any rate decrease that proves warranted by the investigation.
 
4. The undersigned Parties have engaged in extended discussions and review with
respect to CVPS’s rate to go into effect on January 1, 2009, as well as the
non-power cost cap

 
 
1

--------------------------------------------------------------------------------


 
 
    applicable to the Company’s next base-rate filing.
 
5. The Parties agree to the settlement contained within this MOU.
 
Terms and Conditions
 
6. CVPS agrees to forego the 0.33% rate increase scheduled to go into effect on
a bills rendered basis as of January 1, 2009 pursuant to the Board’s Order of
November 25, 2008 in Docket No. 7485.  The Parties agree that, taken together
with the other terms, conditions and additional proceedings called for under
this MOU, the resulting rates will be just and reasonable.
 
7. CVPS and the Department agree to ask the Board to open a docket to resolve
the Department’s concerns regarding the Company’s level of staffing.  Nothing in
this MOU is intended to prejudice the positions that either Party may take in
that investigation.
 
8. The Parties agree that the CVPS October 31, 2008 Cost of Service and Rate
Base filing (the “2009 Base Rate Filing”) will be conformed to agree with the
settlement herein described to reflect a zero percent (0%) change in rates that
will be used for the computation of all 2009 adjustments under the CVPS Plan
with respect to the Power Cost Adjustment Mechanism (“PCAM”) and Earnings
Sharing Adjustment Mechanism (“ESAM”), and for the 2010 non-power cost cap.  A
copy of the conformed Cost of Service and Rate Base filing is appended to this
MOU as Appendix A.
 
9. The Parties agree that the computation of the 2010 non-power cost cap under
the CVPS Plan shall be as set forth in Appendix B attached.  As soon as the
staffing issue is resolved in the new docket called for under paragraph 7 above,
the non-power cost cap applicable to the next base rate filing required under
the CVPS Plan will be adjusted to reflect those results.
 
10. This settlement will in no way alter the methods and procedures used by the
Company in developing its cost of service as described in Section II (A)(3) of
the CVPS Plan as filed with the Board on October 31, 2008 in Docket No. 7336.
 
Other Substantive Provisions
 
11. The Parties agree that the Board should approve the modified rates to be in
effect for CVPS on a bills rendered basis as of January 1, 2009 that are set
forth in the Revised Tariffs included with this MOU as Appendix C.  The Revised
Tariffs shall supersede the tariffs previously approved for implementation by
the Board.
 
12. Domestic production gross receipts charge.  This settlement will yield a
domestic production gross receipts charge of $0.0147815/kWh.  This rate is for
the purpose of computing revenue to be used for calculating the domestic
production activities deduction while these rates are in effect.
 




 
2 

--------------------------------------------------------------------------------

 



General Provisions
 
13. Other than as specifically provided in paragraphs 8 and 9 hereof, the
Parties agree that this MOU and any Order approving this MOU relate only to
these Parties and should not be construed by any party or tribunal as having
precedential or any other impact on proceedings involving other utilities.  The
Parties have made compromises on specific issues to reach this MOU.  The MOU and
any Order approving this MOU shall not be construed by any party or tribunal as
having precedential impact on any future proceedings involving the Parties
(other than as specifically provided in paragraphs 8 and 9) except as necessary
to ensure implementation of this MOU or to enforce an order of the PSB resulting
from this MOU.  Other than as specifically provided in paragraphs 8 and 9
hereof, the Parties reserve the right in future proceedings to advocate
positions that differ from those set forth in this MOU, and this MOU and any
Order approving this MOU may not in any future proceeding be used against any
party except as necessary to enforce rights and obligations under this MOU or to
enforce an order of the PSB resulting from this MOU.
 
14. Except as otherwise provided for herein, the Parties agree that this
Memorandum shall be effective, and shall bind the Parties hereto, only if the
Public Service Board issues an order in this docket containing terms
substantially consistent with this MOU in all respects.
 
15. The Parties agree that should the Board fail to approve the MOU
substantially in its entirety, the Parties’ agreements set forth herein shall
terminate if so requested by either Party, in which case, the Parties shall have
the right to file prefiled testimony on all issues in the above referenced
docket and the Parties’ agreements shall not be construed by any party or
tribunal as having precedential impact on any future testimony or positions
which may be advanced in these proceedings.
 
16. The DPS shall support this MOU and issuance of the orders contemplated
herein to the extent consistent with its obligations under Title 30, Vermont
Statutes Annotated.
 
17. The Parties agree that Docket No. 7485 should be closed subject to the terms
and conditions of this MOU.




 
3 

--------------------------------------------------------------------------------

 



DATED at MONTPELIER, VERMONT this 17th day of December, 2008.






 
VERMONT DEPARTMENT OF
  PUBLIC SERVICE
 
 
By:  /s/ Geoffrey Commons  
       Geoffrey Commons, Esq.
       Special Counsel
 
CENTRAL VERMONT PUBLIC
      SERVICE CORPORATION
 
 
By:  /s/ Dale A. Rocheleau   
       Dale A. Rocheleau, Esq.
       General Counsel




 
4 

--------------------------------------------------------------------------------

 

Appendix A
 
 
5 

--------------------------------------------------------------------------------

 
 
 

 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
   
Appendix A to
 
COST OF SERVICE
   
Memorandum of Understanding
 
TEST YEAR ENDED December 31, 2007
   
Docket No. 7485
 
(000's Omitted)
   
Page 1 of 3
             
(A)
(B)
(C)
(D)
(E)
 
MOU
       
Filed
 
FTE Adjusted
Line
     
Cost of
Adjustment
Cost of
No.
Description
Per Books
Adjustments
Service
for FTE
Service
----
-----------
---------
-----------
-----------
-----------
-----------
1
 Operating Expenses:
         
2
   Purchased Power, net
$121,595
($7,724)
$113,871
$0
$113,871
3
   Production
14,139
605
14,744
(71)
14,673
4
   Transmission
24,017
7,530
31,547
(15)
31,532
5
   Distribution
32,891
294
33,185
(320)
32,865
6
   Customer Accounting
7,204
(1,995)
5,209
(68)
5,141
7
   Customer Service and Information
1,161
389
1,550
(23)
1,527
8
   Sales
4
0
4
0
4
9
   Administrative and General
39,045
(2,397)
36,648
(378)
36,270
10
   Amortization of Regulatory Assets
1,261
(581)
680
0
680
11
   Amortization of Regulatory Liabilities
(5,302)
2,806
(2,496)
0
(2,496)
12
   Depreciation & Amortization
15,217
1,563
16,780
0
16,780
13
   Amortization of Property Losses
0
0
0
0
0
14
   Taxes - Federal and State
5,292
6,469
11,761
(3)
11,758
15
         - Municipal
9,550
1,131
10,681
0
10,681
16
         - Other, excluding Revenue Taxes
2,726
41
2,767
(56)
2,711
17
 
--------
-------
--------
--------
--------
18
 Total Operating Expenses
$268,800
$8,131
$276,931
($934)
$275,997
19
 Return on Utility Rate Base
26,615
4,322
30,937
(7)
30,930
20
 
--------
-------
--------
--------
--------
21
 Total Cost of Service Before Credits
$295,415
$12,453
$307,868
($941)
$306,927
22
           
23
 Less:
         
24
   Equity in Earnings of Affiliates
6,430
10,250
16,680
0
16,680
25
   Other Operating Revenues
9,112
(2,063)
7,049
0
7,049
26
   Interest Income - Line Extensions
0
0
0
0
0
27
 
--------
-------
--------
--------
--------
28
 Allocable Cost of Service
$279,873
$4,266
$284,139
($941)
$283,198
29
 Less:
         
30
   Costs Allocated to Wholesale
3,023
46
3,069
(10)
3,059
31
 
--------
-------
--------
--------
--------
32
 Cost of Service to Ultimate Consumers
$276,850
$4,220
$281,070
($931)
$280,139
33
 Accounts Correcting for Efficiency
0
0
0
0
0
34
 
     --------
-------
--------
--------
--------
35
 Adjusted Cost of Service to Ultimate Consumers
$276,850
$4,220
$281,070
($931)
$280,139
36
 Uncollectible Accounts - Rate Year
0
1,393
1,393
(5)
1,388
37
 
--------
-------
--------
--------
--------
38
 Readjusted Cost of Service to Ulti. Consumers
$276,850
$5,613
$282,463
($936)
$281,527
39
 Gross Revenue & Fuel Gross Receipts Taxes
2,864
(11)
2,853
(9)
2,844
40
 
--------
-------
--------
--------
--------
41
 Total Cost of Service to Ultimate Consumers
$279,714
$5,602
$285,316
($945)
$284,371
42
           
43
 Revenue from Ultimate Consumers
   
284,376
0
284,376
44
     
-------
--------
-------
45
 Revenue Deficiency from Ultimate Consumers
   
$940
($945)
($5)
46
           
47
 Rate Increase Percent
   
0.33%
-0.33%
0.00%
             
Note:  The filed Cost of Service supports 554 FTE; the MOU adjusted Cost of
Service supports 542.75 FTE.
   


 
 

--------------------------------------------------------------------------------

 



 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
   
Appendix A to
 
RATE BASE
   
Memorandum of Understanding
 
TEST YEAR ENDED December 31, 2007
   
Docket No. 7485
 
(000's Omitted)
   
Page 2 of 3
(A)
(B)
(C)
(D)
(E)
       
13 Month
     
MOU
Line
 
Average
 
Filed
Adjustment
FTE Adjusted
No.
Description
Per Books
Adjustments
Rate Base
for FTE
Rate Base
----
-----------
---------
-----------
---------
-----------
-----------
1
 Production
$48,412
$6,108
$54,520
$0
$54,520
2
 Joint Ownership
112,328
1,307
113,635
0
113,635
3
 Transmission
42,807
11,119
53,926
0
53,926
4
 Distribution
283,900
22,784
306,684
0
306,684
5
 General
40,452
7,263
47,715
0
47,715
6
 
--------
-------
--------
--------
--------
7
Subtotal
$527,899
$48,581
$576,480
$0
$576,480
8
 CISCO Lease
0
17
17
0
17
9
 Rochester HQ Contract Purchase
18
(4)
14
0
14
10
 Asset Retirement Oblig. Change from Test Year
0
(685)
(685)
0
(685)
11
 
--------
-------
--------
--------
--------
12
     Utility Plant in Service
$527,917
$47,909
$575,826
$0
$575,826
13
       
0
 
14
 Plant Held for Future Use
43
0
43
0
43
15
 Capital Expense
0
1,909
1,909
0
1,909
16
 Investment in Affiliates
43,908
60,762
104,670
0
104,670
17
 Construction Work in Progress
9,652
(1,082)
8,570
0
8,570
18
 TY 2007 Millstone 3 Energy
512
(512)
0
0
0
19
 TY 2007 Millstone 3 Capacity
297
(297)
0
0
0
20
 RY 2009 Millstone 3 Energy
0
495
495
0
495
21
 RY 2009 Millstone 3 Capacity
0
370
370
0
370
22
 Working Capital Allowance
25,696
277
25,973
(88)
25,885
23
 VPSB Accounting Orders
0
419
419
0
419
24
       
0
 
25
 Company Financed Line Extensions
65
0
65
0
65
26
 Less:
     
0
 
27
   Accumulated Depreciation
240,289
20,889
261,178
0
261,178
28
   Accumulated Deferred Income Taxes
32,402
31,853
64,255
0
64,255
29
   Accumulated Deferred Investment Tax Credits
3,344
0
3,344
0
3,344
30
   Customer Advances for Construction
15
0
15
0
15
31
   Accrued Pension Expense
21
6
27
0
27
32
   Acc. Post-Ret. Medical Expense FAS 106
(758)
873
115
0
115
33
   Acc. Other Post-Employment Ben. Exp. FAS 112
1,926
(354)
1,572
0
1,572
34
   Customer Deposits
831
0
831
0
831
35
   1991 VY CPR Rebate
223
(97)
126
0
126
36
   Other Current Liabilities
0
3,523
3,523
0
3,523
37
 
--------
-------
--------
--------
--------
38
     Total Rate Base
$329,797
$53,557
$383,354
($88)
$383,266
             



 
 

--------------------------------------------------------------------------------

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
Appendix A to
 
  SUMMARY OF COST OF SERVICE ADJUSTMENTS
 
Memorandum of Understanding
      TEST YEAR ENDED December 31, 2007
 
Docket No. 7485
 
               (000's Omitted)
 
Page 3 of 3
               
(A)
(B)
(C)
       
Adj.
 
Filed
Adjustment
     
No.
Description
Adjustments
for FTE
FTE Adjusted
   
----
-----------
-----------
-----------
------------
   
1
 Purchased Power, net
($7,724)
$0
($7,724)
   
2
 Production Fuel
(248)
0
(248)
   
3
 Joint Ownership Costs
446
0
446
   
3A
 ISO New England Charges
436
0
436
   
4
 Transmission by Others
6,442
0
6,442
   
5
 Vermont Unemployment
(64)
(2)
(66)
   
6
 Salaries & Wages
1,456
(750)
706
   
7
 Group Life Insurance
(37)
0
(37)
   
8
 401(k) Match
48
(25)
23
   
9
 Medical Expense
1,319
(100)
1,219
   
10
 Pensions
(1,533)
0
(1,533)
   
11
 Other Post-Employment Benefits FAS 112
588
0
588
   
12
 Social Security Taxes
105
(54)
51
   
13
 Depreciation Expense
1,563
0
1,563
   
14
 Federal & State Income Taxes
6,469
(3)
6,466
   
15
 Gross Revenue & Fuel Gross Receipts Taxes
(11)
(9)
(20)
   
16
 PSB Averaging Adjustments
(3,001)
0
(3,001)
   
17
 Interest on Customer Deposits
21
0
21
   
18
 Costs Allocated to Wholesale
(46)
10
(36)
   
19
 Capital Expense
345
0
345
   
20
 Return on Utility Rate Base
4,322
(7)
4,315
   
21
 Pole Attachments
(20)
0
(20)
   
22
 Equity in Earnings of Affiliates
(10,250)
0
(10,250)
   
23
 Vehicle Lease
255
0
255
   
24
 Postage
68
0
68
   
25
 Non-Generator Fuel
75
0
75
   
26
 Property Taxes
1,149
0
1,149
   
27
 O & M Expense/Savings
(965)
0
(965)
   
28
 Uncollectible Accounts - Per Books
(2,368)
0
(2,368)
   
29
 Uncollectible Accounts - Rate Year
1,393
(5)
1,388
   
30
 Tree Trimming and Pole Treating
1,596
0
1,596
   
31
 Advertising
(11)
0
(11)
   
32
 Other Operating Revenues
2,096
0
2,096
   
33
 Blank
         
34
 VPSB Accounting Orders
2,225
0
2,225
   
35
 Credit Facility
147
0
147
   
36
 Asset Retirement Obligation Expense
55
0
55
   
37
 Enterprise Resource Planning Adjustment
(994)
0
(994)
   
38
 Demand Response Program for Coolidge Connector
255
0
255
       
-------
-------
-------
     
    Total Cost of Service Adjustments
$5,602
(945)
$4,657
                 
Note:  The filed Cost of Service supports 554 FTE; the MOU adjusted Cost of
Service supports 542.75 FTE.
   

 
 

--------------------------------------------------------------------------------


 
Appendix B
 
 
6 

--------------------------------------------------------------------------------

 
 


Central Vermont Public Service Corporation
   
Appendix B to
 
Non-Power Cost Cap Calculation for 2010
 
Memorandum of Understanding
Dollars in Thousands
       
Docket No. 7485
                                                                   
2009
2010
                   
Non-Power Costs per Docket No. 7336 filing (as adjusted for Docket No. 7485
settlement)
$130,616
   
Adjusted for resolution of headcount docket
   
0
 1)
             
$130,616
   
Non-Power Costs subject to Escalation Index
         
CPI NE Assumption, per PSB Order in Docket No. 7336
   
4.50%
 
Productivity Adjustment, per PSB Order in Docket No. 7336
 
-1.00%
 
Escalation Index
         
3.50%
                                     
Non-Power Costs as Escalated
       
$135,188
 
Asset Management Plan Adder at $40.945M net plant additions, per PSB Order in
Docket No. 7336
 
       6,083
 2)
Non-Power Cost Cap for 2010
       
$141,271
                   
1)
Subject to adjustment following PSB resolution of headcount docket.
     
2)
Quantification of $40.945 million net plant additions is based on the DPS
calculation as
       
proposed in the Direct Testimony of Ron Behrns dated May 30, 2008.  Page 13,
lines 23 to 27 states:
         
"This cap has been further adjusted to accommodate the need for unusual rate
base
         
additions that total $24.4 million for 2009 and $40.9 million for 2010.   These
rate
         
base additions give rise to an additional revenue requirement of $3.8 million in
2009
         
and a $6.1 million increase in 2010."
                                         


--------------------------------------------------------------------------------


 
Appendix C
 
 
7

--------------------------------------------------------------------------------

 
 


Revisions to Electric Service Tariff V.P.S.B. No. 6
 
Sixty-third Revised Sheet
21
Cancels Fifty-ninth Revised Sheet
21
Forty-third Revised Sheet
21.1
Cancels Thirty-ninth Revised Sheet
21.1
Fifty-seventh Revised Sheet
21.2
Cancels Fifty-third Revised Sheet
21.2
Twenty-ninth Revised Sheet
21.4
Cancels Twenty-fifth Revised Sheet
21.4
Fifty-first Revised Sheet
22
Cancels Forty-seventh Revised Sheet
22
Forty-third Revised Sheet
23.1
Cancels Thirty-ninth Revised Sheet
23.1
Forty-seventh Revised Sheet
23.2
Cancels Forty-third Revised Sheet
23.2
Thirty-third Revised Sheet
23.4
Cancels Twenty-ninth Revised Sheet
23.4
Fifty-second Revised Sheet
24
Cancels Forty-eighth Revised Sheet
24
Twenty-eighth Revised Sheet
24.1
Cancels Twenty-fourth Revised Sheet
24.1
Forty-ninth Revised Sheet
25
Cancels Forty-fifth Revised Sheet
25
Forty-fifth Revised Sheet
26
Cancels Forty-first Revised Sheet
26
Sixth Revised Sheet
27.1
Cancels Fourth Revised Sheet
27.1
Fiftieth Revised Sheet
28
Cancels Forty-sixth Revised Sheet
28
Forty-first Revised Sheet
29
Cancels Thirty-seventh Revised Sheet
29
Seventh Revised Sheet
30.1
Cancels Fourth Revised Sheet
30.1A
Forty-ninth Revised Sheet
31
Cancels Forty-fifth Revised Sheet
31
Twenty-first Revised Sheet
31.1
Cancels Eighteenth Revised Sheet
31.1
Second Revised Sheet
31.1-3
Cancels Original Sheet
31.1-3
Second Revised Sheet
31.1-4
Cancels Original Sheet
31.1-4
Forty-ninth Revised Sheet
32
Cancels Forty-fifth Revised Sheet
32
Twenty-second Revised Sheet
32.1
Cancels Eighteenth Revised Sheet
32.1
Third Revised Sheet
32.1-1
Cancels First Revised Sheet
32.1-1
Forty-sixth Revised Sheet
34
Cancels Forty-second Revised Sheet
34
Twenty-third Revised Sheet
34.2
Cancels Nineteenth Revised Sheet
34.2
Forty-fifth Revised Sheet
35
Cancels Forty-first Revised Sheet
35
Thirtieth Revised Sheet
35.1
Cancels Twenty-sixth Revised Sheet
35.1
Fifth Revised Sheet
35.3
Cancels Third Revised Sheet
35.3
Thirty-fifth Revised Sheet
36
Cancels Thirty-first Revised Sheet
36
Twenty-seventh Revised Sheet
36.1
Cancels Twenty-third Revised Sheet
36.1
Thirty-seventh Revised Sheet
38
Cancels Thirty-third Revised Sheet
38
Fifty-first Revised Sheet
39
Cancels Forty-eighth Revised Sheet
39
Third Revised Sheet
41N
Cancels Original Sheet
41N
Second Revised Sheet
41R
Cancels Original Sheet
41R




 
 
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                          
Sixty-third Revised Sheet 21
                                                                  
       Cancels Sixty-first Revised Sheet 21


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RESIDENTIAL SERVICE RATE


COMPANY DESIGNATION:  1


AVAILABLE:                                Throughout the Company's service area.


APPLICABLE:
This rate is for single-phase electric service at secondary voltage for domestic
purposes in private residences, individual apartments and farms.  Incidental use
for other purposes will be allowed provided that the Customer's load and/or use
is predominantly as specified above; otherwise, the appropriate rate in this
schedule of rates shall apply for all use unless residential use is separately
measured.  This rate shall not apply to entities engaged in farming where there
is no domestic use.



RATE:                                    $0.388 per day
plus                                                                        12.2944
per kWh


ADJUSTMENT:                            Subject to adjustment.


ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.

 
EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                    Forty-third
Revised Sheet 21.1
                                                            Cancels Forty-first
Revised Sheet 21.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RESIDENTIAL SERVICE RATE (Continued)


COMPANY DESIGNATION:  1


TERMS:
The above rate is net, billed monthly or bimonthly at the option of the Company,
and payable upon presentation of the bill.



ADDITIONAL SERVICE
CONDITIONS:
 
1.
When service has been discontinued at the Customer's request, a charge shall be
made when service is reestablished.  The charge shall be $35.00 when the Company
is required to make a special trip to the Customer's premises during normal
working hours and $20.00 when no such trip is required.



 
2.
Not available for service at locations where consumption exceeds an average of
11,300 kWh during the billing months of December, January, February and March.



 
3.
Service under this rate shall not be available where the State's rooms and meals
tax is imposed on a dwelling unit's rental unless such Customers can show that
the premises' predominant use is residential.  For example, such a showing could
be made by production of tax remittance forms (as filed with the appropriate
taxing authorities) showing payment of Vermont Rooms and Meals Tax of less than
$500/year, or production of Federal Tax Form Schedule 8892 (Expenses for
Business Use of Your Home) (as filed with the appropriate taxing authorities)
stating that the percentage of the premises space devoted to business use is
less than 50%.



 
4.
For those customers electing to install a Company approved water heater control
that is under the control of the Company, to allow it to restrict service for
periods not to exceed 12 hours each day, the Company will provide a billing
credit of $0.082 per day.



NOTE:
Customers formerly served by Total Electric Living Rate 8 are now served via
Residential Service Rate 1 as of July 1, 2007.



MINIMUM
CHARGE:                                         $0.388 per day.

EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Fifty-seventh
Revised Sheet 21.2
                                                         Cancels Fifty-fifth
Revised Sheet 21.2


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RESIDENTIAL SERVICE RATE
(Not Available to New Service Locations)


COMPANY DESIGNATION:  11


AVAILABLE:
Throughout the Company's service area.



APPLICABLE:
This rate is for single-phase electric service at secondary voltage for domestic
purposes in private residences, individual apartments and farms where all
service is taken at one point through one meter.  Incidental use for other
purposes will be allowed provided that the Customer's load and/or use is
predominantly as specified above; otherwise, the appropriate rate in this
schedule of rates shall apply for all use unless residential use is separately
measured.  The rate shall not apply to entities engaged in farming where there
is no domestic use.



RATE:
$0.485 per day plus



During Peak Hours
All kWh                              @                 16.6004 per kWh.


During Off-Peak Hours
All kWh                              @                   8.8314 per kWh.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Twenty-ninth
Revised Sheet 21.4
                                                         Cancels Twenty-seventh
Revised Sheet 21.4


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RESIDENTIAL SERVICE RATE (Continued)
(Not Available to New Service Locations)


COMPANY DESIGNATION:  11


 
4.
Service shall not be available under the provisions of this rate to storage-type
space heating or similar large capacity equipment.



 
5.
This rate shall be applicable to service only at those locations receiving
service under the provisions of this rate, or which had applied for and been
accepted by the Company for service under the provisions of this rate prior to
August 1, 1987.



 
6.
Service under this rate shall not be available where the State's rooms and meals
tax is imposed on a dwelling unit's rental unless such Customers can show that
the premises' predominant use is residential.  For example, such a showing could
be made by production of tax remittance forms (as filed with the appropriate
taxing authorities) showing payment of Vermont Rooms and Meals Tax of less than
$500/year, or production of Federal Tax Form Schedule 8892 (Expenses for
Business Use of Your Home) (as filed with the appropriate taxing authorities)
stating that the percentage of the premises space devoted to business use is
less than 50%.



MINIMUM
CHARGE:
$0.485 per day.



DURATION OF
AGREEMENT:
One year and such subsequent 12 month periods as the Company may require until
canceled by the Customer on 60 days' written notice.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.


EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 


V.P.S.B. No. 6                                                Fifty-first
Revised Sheet 22
                                                        Cancels Forty-ninth
Revised Sheet 22


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
GENERAL SERVICE RATE


COMPANY DESIGNATION:  2


AVAILABLE:
Throughout the Company's service area.



APPLICABLE:
This rate is for general purposes and is available to customers whose wiring is
so arranged that all service received under this rate shall be taken through one
transformer or bank of transformers, except where the Customer elects to provide
all additional transformers or banks of transformers other than those owned by
the Company as of January 1, 1981, and shall be measured through one
meter.  Service will be single-phase or three-phase, as available.  This rate is
not applicable to customers whose requirements exceed an average of 15,000 kWh
during the billing months of December, January, February, and March.

MONTHLY
RATE:
Monthly billing shall be the sum of Demand, Energy, and Service Charges as
follows:

 
               Service Charge:              $0.470                         per
day for single-phase service, or
 
$1.264
per day for three-phase service, plus

 
                                 All kWh @14.2644 per kWh.


Except that, where demand is measured, the following Demand and Energy Charges
shall apply:


First 5 kW                                        No charge
All additional kW          @             $11.566 per kW
First 500 kWh                 @               11.7994 per kWh
Next AA@ kWh              @               11.799¢ per kWh
All additional kWh        @                 7.1194 per kWh


"A" = 3.0 x (peak kW demand -5 kW) x number of days in the current billing
period.  When peak kW demand is less than 5, "A" = 0.





EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                         Forty-third Revised
Sheet 23.1
                                                                 Cancels
Forty-first Revised Sheet 23.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
GENERAL SERVICE RATE (Continued)


COMPANY DESIGNATION:  2


3.
Where service has been discontinued at Customer's request, a charge of $35.00
shall be made when service is reestablished.  The charge shall be $35.00 when
the Company is required to make a special trip to the Customer's premises during
normal working hours and $20.00 when no such trip is required.



4.
Those customers having three-phase electric service available at the meter shall
be subject to the charge for three-phase service.



5.
Where all service is restricted to the period 6 p.m. to 6 a.m. each day during
the April - November billing period, for uses such as sports field lighting,
service shall be billed at the rate of 12.9384 per kWh,  plus a monthly
investment charge of $1.604 per kW of maximum recorded demand, plus a Service
Charge of $1.241 per day.  The charges for service at times other than as noted
above shall be the kW and kWh charges applicable under the demand-metered
provisions of this rate.



Small Power Producer Net Station Service:  Customers requiring station service
may elect to be billed the current Service Charge, plus a charge per kWh equal
to the energy charge(s) in the demand billed portion of the rate, times 3.64
provided that:  (a) the customer would otherwise qualify for service under
General Service Rate 2; and (b) 100% of the net output of the generator(s) is
sold, at wholesale or outside the Company's service area.  Written notice is
required sixty months prior to customer termination of service under this
provision.


6.
The above rate is net billed monthly and payable upon presentation of the
bill.  All amounts previously billed but remaining unpaid 34 days from any
billing date shall be subject to a late payment charge of one percent (1%)
thereof, calculated on the basis of 30 days, such amounts to include any prior
unpaid late payment charges.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



MINIMUM CHARGE:
The Service Charge plus the Demand Charge.


DURATION OF AGREEMENT:
 

One year and thereafter until canceled by the Customer on 60 days' written
notice, except that Customers receiving single-phase service only, and having a
maximum demand of less than 25 kW, shall not be subject to the one-year
provision.

EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                                                                                    Forty-seventh
Revised Sheet 23.2
                                                     Cancels Forty-fifth Revised
Sheet 23.2


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
PRIMARY SERVICE RATE
(Not Available to New Service Locations)


COMPANY DESIGNATION:  12


 
AVAILABLE:Throughout the Company's service area.



APPLICABLE:
This rate is for general purposes for the Customer's total service requirements
measured through one meter.  Service will be single-phase or three-phase as
available.
MONTHLY RATE:
$1.289                    per day, plus
$6.932                   per kW of Billing Demand, plus
6.2684                   per kWh.


ADJUSTMENT:
Subject to adjustment.








EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Thirty-third
Revised Sheet 23.4
                                                         Cancels Thirty-first
Revised Sheet 23.4


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
PRIMARY SERVICE RATE (Continued)
(Not Available to New Service Locations)


COMPANY DESIGNATION:  12


 
4.
If the use of energy is intermittent or subject to violent fluctuation, the
Company reserves the right to base the measured demand upon a period of less
than 15 minutes.



 
5.
When metering is at secondary voltage, billing kWh and kW shall be those
recorded by the meter multiplied by a factor of 1.03.



 
6.
This rate shall be applicable to service only at those locations receiving
service under the provisions of this rate, or which have applied for and been
accepted by the Company for service under the provisions of this rate prior to
August 1, 1987.



 
7.
The above rate is net billed monthly and payable upon presentation of the
bill.  All amounts previously billed but remaining unpaid 34 days from any
billing date shall be subject to a late payment charge of one percent (1%)
thereof, calculated on the basis of 30 days, such amounts to include any prior
unpaid late payment charges.



MINIMUM
CHARGE:
$1.289 per day, plus the Demand Charge.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:
One year and such subsequent 12-month periods as the Company may require until
canceled by the Customer on 60 days written notice.





EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                                                                                             Fifty-second
Revised Sheet 24
                                                 Cancels Fiftieth Revised Sheet
24


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
OFF-PEAK WATER HEATING RATE


COMPANY DESIGNATION:  3


AVAILABLE:             Throughout the Company's service area.


APPLICABLE:
This rate is for single-phase electric service at secondary voltage for water
heating in storage type tanks where conditions permit supplying such water
heating service during Off-Peak Hours without requiring additional distribution
investment by the Company, subject to the following conditions:



 
1.
The heating element capacity connected to the Company's system at any time shall
not exceed 60 watts for each gallon of storage capacity or 4,500 watts,
whichever is greater.



 
2.
The customer shall wire to the water heater using approved cable or conduit and
make provision for the installation of a separate meter and time control, both
of which will be supplied by the Company.  Where the heating element capacity
connected to the Company's system at any time exceeds 6 kW, the Customer shall
provide all necessary load interruption capability required to interrupt service
to the water heater(s) when activated by the Company's control device.



 
3.
Service will be supplied under this rate only during such hours as the Company
may determine from time to time to meet conditions affecting the spare capacity
available for this service, but not less than 15 hours daily.  Service will not
be interrupted for more than five hours in any continuous 10 hour period.



 
4.
Service under this rate is not available to Customers where the balance of the
Customer's load is supplied under a rate where charges vary by time-of-day.



RATE:                           $0.221 per day, plus 7.0664 per kWh.





EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Twenty-eighth
Revised Sheet 24.1
                                                         Cancels Twenty-sixth
Revised Sheet 24.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
OFF-PEAK WATER HEATING RATE (Continued)


COMPANY DESIGNATION:  3


ADJUSTMENT:
Subject to adjustment.



TERMS:
The above rate is net, billed monthly or bimonthly at the option of the Company,
and payable upon presentation of the bill.



NOTE:
1.
Service under this rate may not be satisfactory and is not recommended for
installations utilizing storage-type tanks of less than 80-gallon capacity.



 
2.
Customers formerly served by Off-Peak Water Heating Rate 14 are now served via
Off-Peak Water Heating Rate 3 as of July 1, 2007.



MINIMUM
CHARGE:
$0.221 per day.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.










EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Forty-ninth
Revised Sheet 25
                                                         Cancels Forty-seventh
Revised Sheet 25


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
PRIMARY SERVICE RATE


COMPANY DESIGNATION:  4
AVAILABLE:
Throughout the Company's service area.



APPLICABLE:
Electric power shall be single or three-phase, 60 cycle delivered and measured
at one point through one meter from a distribution line at a nominal voltage of
2.4 kV to 34.5 KV.  Customers receiving service under the provisions of this
rate shall own and maintain all required transformers, voltage regulation
equipment, protective devices and all associated structures required to utilize
the Company's service.

 
MONTHLY
RATE:
Monthly billing shall be the sum of Demand (production, transmis­sion, and
distribution), Energy, and Service Charges as follows:



Service Charge:  $11.928 per day, plus


Demand and Energy Charges:
Transmission- and distribution-related charges:


 
$6.467
per kW of maximum demand established during the period designated as Peak Hours
during the current or any one of the prior 11 months, whichever is greater, plus



First 3 kWh per day per kW of maximum demand established during the period
designated as Off-Peak Hours during the current or any one of the prior 11
months, whichever is greater @ 1.7284 per kWh.


In addition to the foregoing, monthly billings shall be subject to the following
production-related charges applicable to service provided during the periods
designated as Peak Hours and Off-Peak Hours as follows:


Peak Hours:                 $7.962 per kW of maximum demand, plus 6.0934 per kWh
 
Off-Peak Hours:
First 3 kWh per day per kW of maximum demand @ 6.0604 per kWh, plus

  All additional kWh @ 4.6534 per kWh.





EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                                                                                                   
Forty-fifth Revised Sheet 26
                                                            Cancels Forty-third
Revised Sheet 26


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
PRIMARY SERVICE RATE (Continued)


COMPANY DESIGNATION:  4


ADJUSTMENT:
Subject to adjustment.



 
Demand:
The billing demands shall be measured and shall be the highest 15-minute peaks
established during the month, during both the periods designated as Peak Hours
and the period designated as Off-Peak Hours.  The billing demand during Peak
Hours shall not be less than 100 kW.



Peak Hours shall be a period of 16 consecutive hours between the hours of 5:00
a.m. and 11:00 p.m. EST (or EDT) each day, excluding Saturdays and Sundays.  All
other hours shall be designated as Off-Peak Hours.


The Company reserves the right to curtail or to discontinue off-peak service
during periods of unscheduled major power system maintenance work or other
unforeseen emergencies on the system.


POWER FACTOR:
1.
Effective with bills rendered until March 31, 2008:  when the customer's average
lagging power factor for any month is below 85 percent, there shall be an
additional charge computed as the product of the maximum demand recorded during
the current billing period times the factor (85 percent divided by the current
power factor expressed as a percent) times $19.194.



 
2.
Effective with bills rendered April 1, 2008 and beyond: when the Customer's
average lagging power factor for any month is below 90 percent, there shall be
an additional charge computed as the product of the maximum demand recorded
during the current period times the factor (90 percent divided by the current
power factor expressed as a percent) times $19.194.



TERMS:
The above rate is net, billed monthly and payable upon presentation of the bill.






EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                     Sixth Revised
Sheet 27.1
                                                             Cancels Fourth
Revised Sheet 27.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
PRIMARY SERVICE RATE (Continued)


COMPANY DESIGNATION: 4


MINIMUM
CHARGE:
The Service Charge, plus the Capacity Charges.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:              One year and thereafter until canceled by the Customer
on 60 days written notice.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                         Fiftieth
Revised Sheet 28
                                                                 Cancels
Forty-eighth Revised Sheet 28


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
TRANSMISSION SERVICE RATE


COMPANY DESIGNATION:  5


AVAILABLE:
Throughout the Company's service areas.


APPLICABLE:
Electric power will be three-phase, 60 cycle, delivered and measured at one
point through one meter from a transmission line at a nominal voltage of 33 KV,
44 KV, or 69 KV.  Customers receiving service under the provisions of this rate
shall own and maintain all required transformers, voltage regulation equipment,
protective devices, and all associated structures required to utilize the
Company's service.


MONTHLY RATE:
Monthly billing shall be the sum of Demand (production and transmission),
Energy, and Service Charges as follows:


Service Charge:$32.066 per day, plus
Demand and Energy Charges:
Transmission-related charges:
 
$4.220
per kW of maximum demand established during the period designated as Peak Hours
during the current or any one of the prior 11 months, whichever is greater, plus



 
First 3 kWh per day per kW of maximum demand established during the period
designated as Off-Peak Hours during the current or any one of the prior 11
months, whichever is greater @ 0.8814 per kWh.



In addition to the foregoing, monthly billings shall be subject to the following
production-related charges applicable to service provided during the periods
designated as Peak Hours and Off-Peak Hours as follows:


Peak Hours:                           $5.971
per kW of maximum demand, plus 5.6944 per kWh.
                Off-Peak Hours:
First 3 kWh per day per kW of maximum demand @ 5.5284 per kWh plus,

All additional kWh @ 4.3684 per kWh.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                                                                                                       
Forty-first Revised Sheet 29
                                                                   Cancels
Thirty-ninth Revised Sheet 29


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
TRANSMISSION SERVICE RATE (Continued)


COMPANY DESIGNATION:  5


ADJUSTMENT:
Subject to Adjustment.



 
Demand:
The billing demands shall be measured and shall be the highest 15-minute peaks
established during the month during both the periods designated as Peak Hours
and the period designated as Off-Peak Hours.  The billing demand during Peak
Hours shall not be less than 100 kW.



Peak Hours shall be a period of 16 consecutive hours between the hours of 5:00
a.m. and 11:00 p.m. EST (or EDT) each day, excluding Saturdays and Sundays.  All
other hours shall be designated as Off-Peak Hours.


The Company reserves the right to curtail or discontinue off-peak service during
periods of unscheduled major power system maintenance work or other unforeseen
emergencies on the system.  Demands established during Off Peak hours in excess
of 10,000 kW shall be billed at the rate applicable to demands established
during Peak hours.


POWER FACTOR:
1.
Effective with bills rendered until March 31, 2008: when the Customer's average
lagging power factor for any month is below 85 percent, there shall be an
additional charge computed as the product of the maximum demand recorded during
the current billing period times the factor (85 percent divided by the current
power factor expressed as a percent) times $13.327.



 
2.
Effective with bills rendered April 1, 2008 and beyond: when the Customer's
average lagging power factor for any month is below 90 percent, there shall be
an additional charge computed as the product of the maximum demand recorded
during the current billing period times the factor (90 percent divided by the
current power factor expressed as a percent) times $13.327.



TERMS:
The above rate is net, billed monthly and payable upon presentation of the bill.






EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                         Seventh
Revised Sheet 30.1
                                                                 Cancels Fourth
Revised Sheet 30.1A


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
TRANSMISSION SERVICE RATE (Continued)


COMPANY DESIGNATION: 5


MINIMUM
CHARGE:
The Service Charge, plus the Capacity Charges.


ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:
One year and thereafter until canceled by the Customer on 12 months written
notice.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Forty-ninth
Revised Sheet 31
                                                         Cancels Forty-seventh
Revised Sheet 31


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
MUNICIPAL STREET AND HIGHWAY LIGHTING RATE


COMPANY DESIGNATION:  6
 
AVAILABLE:

Throughout the Company's service area.


APPLICABLE:
For street and highway lighting purposes on the Company's existing distribution
lines.  The Company will own, maintain and operate lamps in standard fixtures
with suitable control apparatus to provide lighting from dusk to dawn 12 months
per year.


RATE:
Where street and highway lighting fixtures are mounted on existing Company-owned
wood poles and supplied by overhead type construction of circuits:



Incandescent Lamps                                    Per DayApproximate Initial
Lumens
                                   92
Watt           *                                  $0.448 1,000         Lumen


Mercury Vapor Luminaries
                                   100
Watt           **                                0.448 3,700         Lumen
                                   175
Watt           *                                0.523 7,000           Lumen
                                   250
Watt           *                                0.654 11,000         Lumen
                                   400
Watt           **                                0.872 20,000        Lumen
                                   700
Watt           *                                1.363 35,000         Lumen


High Pressure Sodium Luminaries
                                      70
Watt                                          0.448 5,800           Lumen
                                      150
Watt                                          0.575 16,000           Lumen
                                      250
Watt                                          0.848 30,000           Lumen
                                      400
Watt                                          1.170 50,000           Lumen


Metal Halide Luminaries
                                   50
Watt                                           0.448 3,750            Lumen
                                   70
Watt                                           0.507 6,000            Lumen
                                   150
Watt                                           0.631 13,500           Lumen
                                   250
Watt                                           0.852 22,500               Lumen
                                   400
Watt                                           1.191 40,000               Lumen


 
*
No new installations of this size will be made after July 1, 1990.

 
**
No new installations of this size will be made after August 1, 2005.




EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Twenty-first
Revised Sheet 31.1
                                                  Cancels Nineteenth Revised
Sheet 31.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
MUNICIPAL STREET AND HIGHWAY LIGHTING RATE


COMPANY DESIGNATION:  6


TERMS:
Lamp replacement will be accomplished during normal working hours periodically
and as the Company is notified of any outage.  The above rate is net, billed
monthly and payable upon presentation of the bill.



 ADDITIONAL SERVICE CONDITIONS:
 

 
1.
The above rate is applicable to those installations utilizing mounting brackets
not exceeding six (6) feet in length.  For those installations requiring
mounting brackets greater than six (6) feet in length, there is an additional
charge of $0.061 per day.



 
2.
The Company offers one Metal Halide, carriage-light style, decorative fixture
that can be mounted on existing wooden distribution poles at an additional
charge to the Metal Halide rates on Sheet 31.  This fixture is available in the
Metal Halide wattages shown above.  For those installations utilizing the
decorative fixture, there is an additional charge of $0.239 per day.  For those
installations that do not require a mounting bracket, the additional charge is
$0.121 per day.  The Company will have the right to require those Customers
wishing to remove a decorative fixture to reimburse the Company for the
undepreciated cost of the existing decorative fixture.



 
3.
When service has been discontinued at Customer's request, a charge of $20.00
shall be made when service is reestablished.  In those instances where multiple
lighting fixtures are involved, the charge shall be increased $2.00 for each
fixture in excess of one.



 
4.
All new installations of lighting fixtures shall be on existing poles only,
except that where a Customer requests the installation of a Company-owned
lighting fixture at a location which requires the Company to install a
Company-owned pole to support the fixture, the Customer will pay to the Company
a one-time charge equal to the Company's then current cost of installation of
the required wooden pole and associated equipment as shown in the line extension
section of the tariff.




EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

 V.P.S.B. No. 6                                              Second Revised
Sheet 31.1-3
                                                       Cancels Original Sheet
31.1-3


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
MUNICIPAL STREET AND HIGHWAY LIGHTING (cont=d.)


E.
ADMINISTRATION:

 
1.
The Municipality will provide a list of proposed fixture locations, and the
energy requirements of the proposed new fixture.

 
2.
All fixtures will be billed assuming dusk to dawn operation unless specified
otherwise by the Municipality.

 
3.
The Municipality will be responsible for paying the Company's actual cost for
all make ready work, fixture connection and fixture disconnections.

 
4.
The Municipality will maintain sufficient insurance to cover the cost of any
damage to the Company or customer facilities from fixture failure and shall
abide by the insurance requirements of Article XIII of the Company's Rules and
Regulations for Pole Attachment Service.

 
5.
The Municipality will name a contact person with authority to make decisions
regarding the fixtures, taking and solving customer complaints, and notifying
the Company of changes.

 
6.
Billing for Municipality-owned lights will stop once the fixture is physically
removed or disconnected from the pole.  The Company will not credit the town for
energy for fixtures that burn out or fail.

 
7.
The Company will refer customer's calls about lighting outages and complaint
calls to the designated contact person (described above) for the Municipality.



F.
ENERGY SERVICE:

The Company will supply unmetered electric energy for Municipal-owned outdoor
photovoltaic cell controlled lighting fixtures.  Daily kWh consumption for each
Municipal-owned lighting fixture shall be determined by the Company from the
equipment manufacturers rated wattage multiplied by the number of hours of
operation each month.  The hours of operation for dusk to dawn lighting shall be
set at eleven (11) hours per day throughout the year.  Electric usage for street
lights that are designed to operate less than dusk to dawn will be charged based
on the average annual hours of operation as reported to the Company by the
Municipality.  The Company reserves the right to test such specialized
equipment.


G.
ENERGY RATE:

Daily kWh consumption shall be billed at the rate of $0.06138 per kWh.







EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Second Revised
Sheet 31.1-4
                                                         Cancels Original Sheet
31.1-4


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
MUNICIPAL OWNERSHIP OF STREET LIGHTING (cont'd.)


H.
NON-POWER NON-FIXTURE SERVICE:

The Company will provide non-power, non-fixture service at locations formerly
served by Company-owned lighting fixtures at a rate based on whether that
location was served by a Low Light Fixture (less than 20,000 lumens) or a High
Light Fixture (20,000 lumens or greater).  For locations that did not have a
light fixture in the past, the non-power, non-fixture service will be based on
whether the Municipality is installing a Low Light Fixture or a High Light
Fixture.


I.
NON-POWER NON-FIXTURE RATE:

Low Light Fixture:
$0.367 per day

High Light Fixture:
$0.643 per day



J.
UNAUTHORIZED FIXTURES:

If any of the Municipality's fixtures shall be found installed on the Company's
poles for which no authorization has been issued, the Company shall provide
notice to the Municipality of such violation.  Unless the Municipality can
demonstrate authorization from the Company, the fixture shall be deemed as
having existed for four (4) years prior to the date of notice, and the charges
as specified herein shall be applicable thereto and due and payable immediately,
with interest at the rate of 1% per month of such amounts to include any prior
unpaid late payment charges.  Such four (4) year period shall be binding on both
the Company (which cannot extend such period) and the Municipality (which cannot
reduce such period).


K.
INDEMNIFICATION BY MUNICIPALITY:

Each Municipality owning its own street lighting fixtures installed on Company
poles pursuant to this tariff shall (except to the extent of the gross
negligence of the Company, its successors and assigns, officers, directors,
associates, affiliates, agents, and employees) indemnify and save harmless the
Company, its successors and assigns, officers, directors, associates,
affiliates, agents, and employees of from and against all injuries, death, loss,
damages, claims, suits, judgments, cost, and expenses (including, without
limitation, reasonable attorneys' fees) caused by reason of the use, location,
installation, replacement, removal and/or maintenance (including bulb
replacement, but excluding any wiring connections or disconnections performed by
the Company) of its owned fixtures, including, without limitation, any claim
arising as a result of the actions, inactions, qualifications or lack of
qualifications of any town employees, agent or contractor performing any
services for the Municipality.


ALTERNATIVE REGULATION
PLAN:
 

This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.


 DURATION OF AGREEMENT:
 

Three months from date of installation and thereafter until canceled by the
Customer's written notice, provided that the provisions relating to Unauthorized
Fixtures and Indemnification by Municipality shall survive any cancellation by
either the Municipality or the Company.

EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                 Forty-ninth
Revised Sheet 32
                                                         Cancels Forty-seventh
Revised Sheet 32


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
SECURITY LIGHTING RATE


COMPANY DESIGNATION:  7
AVAILABLE:
Throughout the Company's service area.


APPLICABLE:
For outdoor security and flood lighting purposes.  The Company will furnish,
maintain, and operate lamps in standard fixtures with suitable control apparatus
in order to provide lighting from dusk to dawn twelve months per year.


RATE:
Where lighting fixtures are mounted on Company-owned wood poles and supplied by
overhead type construction of circuits:


Security Lighting
Mercury Vapor Luminaries                                        Per Day
Approximate Initial Lumens
 
100 Watt
**
 
$ 0.653 
3,700 Lumen
 
                    175 Watt
*      0.764 7,000 Lumen                       250 Watt *          0.959  11,000
Lumen                       400 Watt **      1.278 20,000 Lumen  
                    700 Watt *      1.994
35,000 Lumen



                            Flood Lighting
Mercury Vapor Luminaries
 
400 Watt
**
 
   1.471 
23,000 Lumen
                   1,000 Watt       *       2.714 63,000 Lumen

  
High Pressure Sodium Luminaries                                 

 
         400 Watt Flood
     1.689 50,000 Lumen
 
                      70 Watt
 
   0.564 
5,800 Lumen

 
                    150 Watt
 
   0.763 
16,000 Lumen
                      250 Watt      1.042 30,000 Lumen                       400
Watt      1.479 50,000 Lumen

                                 

 
*No new installations of this size will be made after July 1, 1990.

 
**No new installations of this size will be made after August 1, 2005.






EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                    Twenty-second
Revised Sheet 32.1
                                                    Cancels Twentieth Revised
Sheet 32.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
SECURITY LIGHTING RATE (Continued)


COMPANY DESIGNATION:  7
 
                                                                                           
Approximate

Metal Halide Luminaries
Per Day 
Initial Lumens

 
50 Watt
$0.631
   
3,750 Lumen

 
70 Watt
 
  0.714 
6,000 Lumen

 
150 Watt
 
  0.893 
13,500 Lumen

 
250 Watt
 
  1.191 
22,500 Lumen

 
400 Watt
 
  1.553 
40,000 Lumen

 
250 Watt Flood
 
  1.563 
22,500 Lumen

 
400 Watt Flood
 
  1.762 
40,000 Lumen



ADJUSTMENT:
Subject to adjustment.



TERMS:
Maintenance and lamp replacement will be accomplished by the Company during
normal working hours as the Company is notified of any outage.



ADDITIONAL SERVICE
CONDITIONS:
 

 
1.
The above rate for installation of other than flood lighting units is applicable
to those installations utilizing mounting brackets not exceeding six (6) feet in
length.  For those installations requiring mounting brackets greater than six
(6) feet in length, there is an additional charge of $0.061 per day.



 
2.
When service has been discontinued at Customer's request, a charge of $20.00
shall be made when service is reestablished.  In those instances where multiple
lighting fixtures are involved, the charge shall be increased $2.00 for each
fixture in excess of one.




EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                         Third
Revised Sheet 32.1-1
                                                                  Cancels First
Revised Sheet 32.1-1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
SECURITY LIGHTING RATE (Continued)


COMPANY DESIGNATION: 7


 
3.
All new installations of lighting fixtures shall be on existing poles only,
except that where a Customer requests the installation of a Company-owned
lighting fixture at a location which requires the Company to install a
Company-owned pole to support the fixture, the Customer will pay to the Company
a one-time charge equal to the Company's then current cost of installation of
the required wooden pole and associated equipment as shown in the line extension
section of the tariff.



 
4.
The Company will have the right to require those Customers wishing to convert
existing lighting systems to alternative lighting systems to reimburse the
Company for the undepreciated cost of the existing lights plus any cost to the
Company of making the conversion not recovered in the daily charge for the
alternative lights.



 
5.
The lumens indicated are approximations for comparison purposes only, may vary
depending on the lighting manufacturer chosen by the Company, and are not a
guarantee of light output for lamps of various wattages.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:
One year from date of installation and thereafter until canceled by the Customer
on 60 days' written notice.  For those installations which are in service less
than twelve consecutive months, the Customer shall pay the cost of installation
and removal of the equipment in lieu of the one-year minimum term of service.

 
 

--------------------------------------------------------------------------------


 
V.P.S.B. No.
6                                                         Forty-sixth  Revised
Sheet 34
                                                                 Cancels
Forty-fourth Revised Sheet 34


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RESIDENTIAL TIME-OF-DAY SERVICE RATE


COMPANY DESIGNATION:  9


AVAILABLE:               Throughout the Company's service area.


APPLICABLE:
This rate is for single-phase electric service at secondary voltage for domestic
purposes in private residences, individual apartments, and farms where all
service is taken at one point through one meter.  This rate shall not apply for
entities engaged in farming where there is no domestic use.



RATE:
For billings normally rendered during the period December 1 through March 31:



$0.485 per day plus
During Peak Hours
All kWh                                               @18.5774 per kWh.


During Intermediate Hours
All kWh                                               @13.9164 per kWh.


During Off-Peak Hours
All kWh                                               @       6.7864 per kWh.


For billings normally rendered, during the period April 1 through November 30:


$0.485 per day, plus
During Peak Hours
All kWh                                               @13.9164 per kWh.


During Intermediate Hours
All kWh                                               @18.5774 per kWh.


During Off-Peak Hours
All kWh                                               @       6.7864 per kWh.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                      Twenty-third
Revised Sheet 34.2
                                                               Cancels
Twenty-first Revised Sheet 34.2


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RESIDENTIAL TIME-OF-DAY SERVICE RATE (cont'd.)


ADDITIONAL
SERVICE CONDITIONS:
 
1.
Whenever service has been discontinued at the Customer's request, a charge of
$35.00 shall be made when the Company is required to make a special trip to the
Customer's premises during normal working hours to reestablish service.  The
charge shall be $20.00 when no such trip is required.



 
2.
Service under this rate shall not be available where the State's Rooms and Meals
tax is imposed on a dwelling unit's rental unless such Customers can show that
the premises' predominant use is residential.  For example, such a showing could
be made by production of tax remittance forms (as filed with the appropriate
taxing authorities) showing payment of Vermont Rooms and Meals Tax of less than
$500/year, or production of Federal Tax Form Schedule 8892 (Expenses for
Business Use of Your Home) (as filed with the appropriate taxing authorities)
stating that the percentage of the premises space devoted to business use is
less than 50%.



MINIMUM
CHARGE:
$0.485 per day.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF AGREEMENT:
One year and such subsequent 12 month periods as the Company may require until
canceled by the Customer on 60 days written notice.







EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                         Forty-fifth Revised
Sheet 35
                                                                 Cancels
Forty-third Revised Sheet 35


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
GENERAL SERVICE TIME-OF-DAY RATE


COMPANY DESIGNATION:  10


AVAILABLE:
Throughout the Company's service area.


APPLICABLE:
For general purposes of Customers whose wiring is so arranged that all service
shall be taken through one meter through one transformer or bank of
transformers, except where the Customer elects to provide all additional
transformers or banks of transformers other than those owned by the Company as
of January 1, 1981.  Service will be single-phase or three-phase as available.


MONTHLY RATE:
Monthly billing shall be the sum of Demand (production, transmission, and
distribution), Energy, and Service Charges as follows:


 
Service Charge:
$2.386
per day, except that the charge shall be $11.928 per day for customers having
transformer rated metering at primary voltage.



Demand and Energy Charges:
Transmission and distribution-related charges:


 
$6.949
per kW of maximum demand established during the period designated as Peak Hours
during the current or any one of the prior 11 months, whichever is greater, plus



First 3 kWh per day per kW of maximum demand established during the period
designated as Off-Peak Hours during the current or any one of the prior 11
months, whichever is greater @ 1.8474 per kWh.


In addition to the foregoing, monthly billings shall be subject to the following
production-related charges applicable to service provided during the periods
designated as Peak Hours and Off-Peak Hours as follows:
 
    Peak Hours:                              $8.870
per kW of maximum demand, plus 7.1384 per kWh.
            Off-Peak Hours:
First 3 kWh per day per kW of maximum demand @ 7.1964 per kWh plus,

       All additional kWh @ 5.2644 per kWh.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                                                                                                   
Thirtieth Revised Sheet 35.1
                                                         Cancels Twenty-eighth
Revised Sheet 35.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
GENERAL SERVICE TIME-OF-DAY RATE (Continued)




COMPANY DESIGNATION:  10


Peak Hours shall be a period of 16 consecutive hours between the hours of 5:00
a.m. and 11:00 p.m. EST (or EDT) each day, excluding Saturdays and Sundays.  All
other hours shall be designated as Off-Peak Hours.


ADJUSTMENT:     Subject to adjustment.


DETERMINATION OF
DEMAND:
Except as hereinafter provided, the Customer's billing demands shall be
determined by estimate.  The billing demands shall be the highest 15-minute peak
values established during the current month during both the periods designated
as Peak Hours and Off-Peak Hours.



POWER
FACTOR:
1.
Effective with bills rendered until March 31, 2008:  for three-phase service
where the Customer's peak demand during the month exceeds the capability of
self-contained metering and the average lagging power factor is determined to be
less than 85 percent, there shall be an additional charge computed as the
product of the maximum demand times the factor (85 percent divided by the
current power factor expressed as a percent) times $19.591.



 
2.
Effective with bills rendered April 1, 2008 and beyond: for three-phase service
where the Customer's peak demand during the month exceeds the capability of
self-contained metering and the average lagging power factor is determined to be
less than 90 percent, there shall be an additional charge computed as the
product of the maximum demand times the factor (90 percent divided by the
current power factor expressed as a percent) times $19.591.



TERMS:                 The above rate is net, billed monthly and payable upon
presentation of the bill.





EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                         Fifth
Revised Sheet 35.3
                                                                 Cancels Third
Revised Sheet 35.3


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
GENERAL SERVICE TIME-OF-DAY RATE (Continued)


COMPANY DESIGNATION: 10


MINIMUM
CHARGE:
The Service Charge, plus the Capacity Charges.



ALTERNATIVE REGULATION
 
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:
One year and thereafter until canceled by the Customer on 60 days written
notice.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                         Thirty-fifth Revised
Sheet 36
                                                                 Cancels
Thirty-third Revised Sheet 36


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
ELECTRIC LOAD MANAGEMENT SERVICE
(Not Available to New Service Locations)


COMPANY DESIGNATION:   13


AVAILABLE:
Throughout the Company's service area.



APPLICABLE:
For separately metered service to electric storage type space heating, or
similar equipment not requiring the availability of service on a continuous
basis.  Service shall be available only during such hours as the Company may
direct, but not less than eight (8) hours during any 24-hour period.  The rate
is for single-phase or three-phase electric service as available.



RATE:
$0.677 per day, plus

                66.3334 per kWh recorded during Peak Hours, plus
          6.1264 per kWh recorded during Off-Peak Hours.


        Peak Hours shall be a period of 16 consecutive hours between the hours
of 6:00 a.m. and 12:00 a.m. EST (or EDT) daily.
       All other hours shall be designated as Off-Peak Hours.


ADJUSTMENT:                                  Subject to adjustment.









EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                     Twenty-seventh Revised
Sheet 36.1
                                                             Cancels
Twenty-fifth Revised Sheet 36.1


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
ELECTRIC LOAD MANAGEMENT SERVICE (Continued)
(Not Available to New Service Locations)


COMPANY DESIGNATION:  13


ADDITIONAL SERVICE
CONDITIONS:
 
1.
Equipment served under the provisions of this rate shall have control facilities
that restrict load (kW) added to or removed from the system to increments not
larger than 12 kW at intervals of not less than 15 seconds, but not exceeding a
total cycle time of 15 minutes.



 
2.
The customer currently receiving service under this rate must obtain permission
from the Company before adding additional equipment (kW) to this service.  The
Company reserves the right to reject applications for additional service at
locations where insufficient distribution system capacity exists.



 
3.
For those customers having three-phase electric service available at the meter,
there shall be an additional charge of $0.538 per day.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:
One year from first billing and thereafter until canceled by the Customer on 60
days' written notice.



MINIMUM
CHARGE:
Single Phase Service - $0.677 per day

Three Phase Service - $1.215 per day







EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                             Thirty-seventh
Revised Sheet 38
                                                                     Cancels
Thirty-fifth Revised Sheet 38


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
CONTROLLED WATER HEATING SERVICE


COMPANY DESIGNATION:  15


AVAILABLE:
Throughout the Company's service area.


APPLICABLE:
This rate is for single-phase electric service, up to a maximum of 30 amps
measured at a nominal 120/240 volts, for water heating in storage type tanks of
not less than 80-gallon capacity where conditions permit supplying such service
without requiring investment by the Company in additional generating capacity or
distribution facilities, subject to the following conditions:


 
1.
The heating element capacity connected to the Company's system at any time shall
not exceed 60 watts for each gallon of storage capacity.



 
2.
The customer shall wire to the water heater using approved cable or conduit and
make provision for the installation of a separate meter and time control, both
of which will be supplied by the Company.  The Company, at its option, may
install one or more current limiting devices to ensure that at no time is it
required to deliver more than 30 amps of electric current measured at a nominal
120/240 volts.



 
3.
Service will be supplied under this rate only during such hours as the Company
may determine from time to time that it has spare capacity available for this
service, but not less than eight hours daily.



 
4.
This rate is not available for water heating service where the balance of the
customer's load is supplied under a rate where charges for usage vary by time of
day.



RATE:                    $0.221 per day, plus 5.3594 per kWh.





EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No.
6                                                             Fifty-first
Revised Sheet 39
                                                                     Cancels
Forty-ninth Revised Sheet 39


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
CONTROLLED WATER HEATING SERVICE (Continued)


COMPANY DESIGNATION:  15


ADJUSTMENT:
Subject to adjustment.



TERMS:
The above rate is net, billed monthly or bimonthly at the option of the Company,
and payable upon presentation of the bill.

MINIMUM
CHARGE:
$0.221 per day



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF
AGREEMENT:
One year from first billing.




















EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                             Third
Revised Sheet 41N
                                                                      Cancels
First Sheet 41N


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
SKI AREA SNOWMAKING LOAD MANAGEMENT


 
Loss Factor:
1.06, except that loss factor shall be 1.24 for the Magic Lake Pump and Brook
Pump delivery points.



MONTHLY RATES:
Service Charge:                                                  $11.928 per day
Firm Peak Demand:                                              20.897 per kW
Firm Off-Peak Demand:                                         4.377 per kW
Non-Firm Peak Demand:                                       6.467 per kW
Non-Firm Off-Peak Demand:                                1.555 per kW
Firm Peak Energy:                                                  0.06093 per
kWh
Firm Off-Peak Energy:                                           0.04653 per kWh


        Non-Firm Peak
 
Energy:
Determined hourly and equal to the ISO-NE Hourly Day-Ahead Locational Marginal
Price at the Vermont Load Zone times Loss Factor, plus $0.00512 per kWh, but not
less than the Firm Peak Energy rate.

 
        Non-Firm
 
Off-Peak Energy:
Determined hourly and equal to the ISO-NE Hourly Day-Ahead Locational Marginal
Price at the Vermont Load Zone times Loss Factor, plus $0.00512 per kWh, but not
less than the Firm Off-Peak Energy rate.





NOVEMBER PRO-RATED DEMAND CHARGE:
 
During the billing month of November, the Firm Peak Demand rate of $20.897 per
kW shall be replaced by the following rate: $10.449 per kW or the first 100 kWh
per kW of maximum demand at $0.20897 per kWh, whichever is greater.








EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 

V.P.S.B. No. 6                                                         Second
Revised Sheet 41R
                                                                 Cancels
Original Sheet 41R


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
SKI AREA SNOWMAKING LOAD MANAGEMENT


ENERGY EFFICIENCY ACTIVITIES:
Customers served under this rate class are required to file information on their
energy efficiency activities with the Company, the Public Service Board and the
Department of Public Service on or before October 1 of each year that the
Customer is served under this rate class.  The information to be filed with the
Company, the Public Service Board and the Department of Public Service shall
include:


 
1.
a description of individual demand-side management ("DSM") projects completed
during the previous twelve months;



 
2.
an estimate of energy and demand savings for each project;



 
3.
the dollar amount invested in each project;



 
4.
a description of DSM activities planned for the upcoming year; and



 
5.
whether the Customer worked with Efficiency Vermont on the various completed
projects, or is planning on working with Efficiency Vermont on the projects
planned for the upcoming year.



ALTERNATIVE REGULATION
PLAN:
This rate class is subject to the Company’s Alternative Regulation Plan, which
includes an Earnings Sharing Adjustment Mechanism (“ESAM”) and a quarterly Power
Cost Adjustment Mechanism (“PCAM”), except that it shall not apply to rates that
are not subject to generally applicable tariff changes.



DURATION OF AGREEMENT:
Two years with one year written notice of cancellation prior to October 1.  Ski
areas that are not currently but have previously been served under Rate 16 shall
remain ineligible to return to Rate 16 for a period of two years.



EFFECTIVE:
On bills rendered on or after January 1, 2009



CENTRAL VERMONT PUBLIC SERVICE CORPORATION


 
By:
   /s/ William J. Deehan                                                

William J. Deehan, Vice President
Power Planning & Regulatory Affairs
 
 

--------------------------------------------------------------------------------

 
